Citation Nr: 1549024	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disorder of the hips, to include piriformis syndrome (claimed as left hip nerve damage/pain).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1997 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was remanded in February 2014 for procedural development, which has been accomplished, and in October 2014 for a new hearing.  All actions required by these remands have been completed; however, for reasons discussed in detail below, another remand is needed in this case.  

The Veteran appeared at a Videoconference hearing in January 2013 with a now-retired Veterans Law Judge (VLJ) and at a Travel Board hearing in October 2015 with the undersigned.  Transcripts are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in filing his claim, initially alleged that he has had pain in the hips, specifically his left hip, since active service in the U.S. Marine Corps.  In a hearing testimony with the undersigned, he clarified that he is experiencing a neuromuscular disorder in his hips as a result of service, with manifestation radiating into both hips.  The undersigned Veterans Law Judge, in taking this testimony, broadened the claim so as to include any painful manifestations in the bilateral hips as being part and parcel of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In essence, the Veteran states that a previous VA examination, dated in March 2012, was incorrect in its assessment of no current disability being present with regard to his claim for service connection for a hip disorder.  Indeed, the Veteran asserts that his condition is neurological, as opposed to orthopedic in origin, and that as such, there will be no objective evidence of disability with normal X-rays.  He has mentioned that a magnetic resonance imaging (MRI) study was ordered at some point, but that he has never actually been examined in such a way.  

The previous VA examination does not contain a diagnosis of a chronic hip disability in either hip; however, it is apparent that this examiner did not have the most current information available at the time of his examination.  Specifically, subsequent to the examination, the Veteran submitted records showing complaints and treatment for hip pain dating to 2010.  In August 2010, at a private medical center affiliated with the Cherokee Nation, the Veteran was assessed as having piriformis syndrome.  He was prescribed medication for pain management at that time.  At a subsequent consultation, dated in September 2011, the Veteran reported to an emergency department with hip pain radiating into his buttocks.  

The service treatment records contain an episode of hip pain in February 2000.  It does appear as if the Veteran initially reported left hip pain as having been present, but the right hip was also examined at this time.  While a normal radiographic impression was made, the service department medical personnel did note the possibility of sciatica (a type of nerve impairment) being present.  The Veteran was placed on limited duty and given some medication.  While there are no more entries specific to the Veteran's hip, in November 2000, the Veteran was seen for low back pain (which could also, potentially, involve the sciatic nerve), and he complained of the pain being worse after sleeping and positional changes.  

That the 2012 VA opinion failed to consider the previous diagnosis of piriformis syndrome in addition to the complaints of pain does make it of limited probative value with respect to the resolution of the appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the nature of the Veteran's complaint, as well as the in-service history of the type of pain experienced, does suggest that any current disability, if present, is more likely neurological as opposed to orthopedic in nature.  The evidence of record suggesting a currently present neurological disability is somewhat limited, and what is available does not consider as to if pain in the hip is related to in-service factors or to other, non-service-connected etiologies.  As, however, there is evidence of in-service hip pain and some indication of a current neurological disorder in the hips, the claim is to be remanded for a new, comprehensive VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA neurological examination for the purposes of determining the nature and etiology of any neurological disabilities in the bilateral hips, to include piriformis syndrome.  The examiner is to review the in-service complaints of hip pain and back pain (to include an assessment of questionable sciatica in 2000) as well as the post-service medical history, and is to opine as to if it is at least as likely as not (50 percent probability or greater) that any current neurological disability manifesting with bilateral hip pain had causal origin in active service.  A rationale is to be associated with all conclusions in the narrative report of the examination.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should it remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




